        Case 3:19-mj-04915-AHG Document 1 Filed 11/05/19 PageID.1 Page 1 of 2




                                      UNITED STATES DISTRICT COURT
1

2                                  SOUTHERN DISTRICT OF CALIF011'J                        MJ 4 9 1 5
        UNITED STATES OF AMERICA,                                   Case No.: _ _ _ _ _ __
3
                                                                    COMPLAINT FOR VIOLATION OF
4                                      Plaintiff,
                                                                    Title 18, U.S.C., Secs. 75l(a) and 4082(a)
5               v.                                                  - Escape Federal Custody (Felony)
6

7
        JESSICA RENDON,                                                             FIL.ED
                                       Defendant.
 8                                                                                    NOV - 5 2019
    9                                                                        CLEHK u•.; i)1 S I Hi-.:, I 1 ,r)LJRT
                                                                          SOUTH l::H t-i iJ IS rHICl Of' CALIFORNIA
10             The undersigned complainant being duly sworn states:       BY                                   DEPUTY


11             On or about November 05, 2019, within the Southern District of California, defendant Jessica

12      Rendon, did escape from an institution and facility in which she was confined by direction of the Attorney

l3      General, or his autho;ized representative, by willfully failing to remain within the extended limits of her

14      confinement, to wit: Ocean View CoreCivic, located at 551 South 35 th Street, San Diego, California, said
15      custody and confinement being by virtue of her felony conviction for Importation ofMethamphetamine,
16      in violation of Title 21, United States Code, Section 952 and 960; all in violation of Title 18, United
17      States Code, Sections 751(a) and 4082(a).
18             And the complainant states that this complaint is based on the attached Probable Cause Statement,
19      which is incorporated herein by reference.
20

21

22
                                                            ~~
                                                             Deputy U.S. Marshal
                                                             U.S. Marshals Service
23

24
        Sworn to before me and subscribed in my presence, this    Sfi-.. day ofNovember 2019.
25

26                                                           HO 0BCE ALLISON GODDARD
                                                             United States Magistrate Judge
27

28
    Case 3:19-mj-04915-AHG Document 1 Filed 11/05/19 PageID.2 Page 2 of 2




                         PROBABLE CAUSE STATEMENT


I, Philip P. O'Toole, being duly sworn, hereby depose and say;

I am currently employed as a Deputy United States Marshal (DUSM), and have been so
employed for approximately sixteen (16) months.

On November 3, 2019, I was assigned to investigate the escape and current whereabouts of
Jessica RENDON . RENDON was placed in escape status while at Core Civic. located at 551 South
35 t h St. San Diego, California, 92113. Following my assignment to this case, I have reviewed
records maintained by the Core Civic, the Bureau of Prisons, United States District Court, and
the United States Marshals Service for relevant information and documents which provided the
following facts:

RENDON received a sentence of 18 months from U.S. District Court Judge Cathy Ann
Bencivenga, in the Southern District of California on February 1, 2019 for Importation of
Methamphetamine.

On October 1, 2019, RENDON was transferred from FCI Dublin to the Core Civic, Ocean View
facility, to complete the remainder of her sentence. RENDON was scheduled to be released on
November 27, 2019.

On November 3, 2019, at approximately 1600 hrs census count, Core Civic monitor, Salgado,
reported that there was no Jessica RENDON accounted for in the facility. Core Civic supervisor,
Ariaza reviewed the recorded CCTV camera system and viewed that RENDON departed her
assigned room, and at 1456 Hrs. RENDON walked out the main exit entry door wearing a black
shirt, blue jeans, black boots. RENDON did not return to return to Core Civic located at 551
South 35 th St. San Diego, California, 92113. Escape procedures were undertaken . At about
November 3, 2012 at 5:25 pm, RENDON was officially placed on escape status.

RENDON remains a fugitive at large as her current whereabouts are unknown.
